Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Sikorski et al. (US 20110286788 A1).
Regarding Claim 1, Sikorski discloses:
a quick-change coupler device (10) for coupling and uncoupling implement attachments to and from construction site equipment, the device comprising:
a carrier assembly, first receiving members (FH) disposed on one side of the carrier assembly for receiving a first coupling member (P1), second receiving members (RH) disposed on the other side of the carrier assembly for receiving a second coupling member (P2), a locking unit (30) dedicated to the second receiving members and movable between a release position (Fig. 8B) and a locking position (Fig. 8A), and a catch unit (82) disposed on the carrier assembly for catching the implement attachment [0030], wherein the catch unit comprises at least one catch hook (86) which is swivel-mounted on the carrier assembly and on which a control member [portion of catch hook which engages with the first coupling member to move the catch hook] for controlling swivel movement of the catch hook between a folded-in and a folded-out position is disposed [0030 & 0031], said control element being designed to be actuated by the first coupling member and being actuated independently of the locking unit [0030 & 0031 & 0032].
Regarding Claim 2, Sikorski discloses:
the control member is configured in the form of an extension piece of the catch hook which projects in a direction of the first receiving member and which has an upper control surface for abutting the first coupling member engaged in the first receiving member (Fig. 8A & Fig. 8B).
Regarding Claim 3, Sikorski discloses:
the carrier assembly has a recess for receiving the control member when the catch hook is in the folded-in position (Fig. 1).
Regarding Claim 4, Sikorski
the catch unit comprises two catch hooks which are swivelably disposed on the first receiving members of the carrier assembly (Fig. 1).
Regarding Claim 5, Sikorski discloses:
the catch hook is designed to surround and grasp the coupling member in the form of a semicircle [the catch hook is round in shape].
Regarding Claim 6, Sikorski discloses:
disposed on the lower surface of the catch hook is a stop surface for abutting a front-end abutment surface of the carrier assembly (Fig. 1).
Regarding Claim 7, Sikorski discloses:
disposed on the upper end of the catch hook is an abutment surface for abutting a complementary mating surface of the carrier assembly (Fig. 1 & Fig. 8A & Fig. 8B).
Regarding Claim 8, Sikorski discloses:
the catch hook is swivel-mounted about a transverse axis on a connecting strip of the carrier assembly [0030 & 0031 & 0032] (Fig. 1 & Fig. 4 & Fig. 5A & Fig. 5B).
Regarding Claim 9, Sikorski discloses:
the connecting strip comprises a cross bore and wherein the catch hook comprises receiving bores for receiving the transverse axis (Fig. 1 & Fig. 4 & Fig. 5A & Fig. 5B).
Regarding Claim 10, Sikorski discloses:
the transverse axis is secured relative to the carrier assembly by a pin (84) to prevent the transverse axis from falling out or twisting.
Regarding Claim 11, Sikorski discloses:
the connecting strip juts out into a gap between two projecting legs of the catch hook (Fig. 1 & Fig. 4 & Fig. 5A & Fig. 5B).
Regarding Claim 12, Sikorski discloses:
a quick-change coupler system comprising the quick-change coupler device of Claim 1 [see rejection of Claim 1] and an adapter coupleable to the quick-change coupler device [0014] (Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20100232920 A1, US 20100061799 A1, US 20180066418 A1, US 20120266432 A1, US 20100124453 A1, US 20140308061 A1 have been cited by the Examiner as pertinent to the applicant’s disclosure as they teach quick-change couplers for construction equipment having a catch unit for catching an implement attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652